DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #279.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 Paragraph [0052] line 2 recites “eyelet 279”.  Reference numeral 279 is not included in the drawings (see drawing objection above).  
.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “pulling the vessel toward the tower using a third winch system”.  Applicant’s specification recites a third winch system that controls the spring lines on the ballast tank, and a fourth winch system used for pulling the vessel toward the tower structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the tower connector" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblade, US 20170113762, in view of Kelly et al., US 20140034137.  
Regarding claim 1: LINDBLADE discloses a mooring system for attaching a floating vessel to a tower (10) comprising: a support structure (100); one or more extension arms (102) suspended from the support structure (100); a ballast tank (26) connected to the mooring link (102); a yoke (24) extending from and connected to the ballast tank (26) at a first end, wherein the yoke (24) comprises a tower connector (30) disposed on a second end; a first winch device (110) located on the support structure (100), wherein the winch device (110) is connected to the yoke (24) proximate the second end of the yoke (24) via a line (112) (see paragraph [0002]; claim 1; and figures 1, 5).
Claim 1 differs from LINDBLADE in that a second winch system is connected to a ballast tank via a second line or cable. However, the different feature would be easily derived from the disclosure of KELLY (see paragraph [0062]; and figures 1, 2 and 11: a second winch (2161) connected to a single rotation (3120) via an inner cable (4300).  Although the single rotation is not a ballast tank per se, applicant’s specification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mooring system of LINDBLADE by adding a second winch connected to the yoke via a second line or cable.  The motivation for doing so is to be able to better position and align the mating parts of the yoke head and the yoke head connector during connection and disconnection to prevent damage.
Regarding claim 2: LINDBLADE discloses the first winch device (110) is disposed above the yoke (24) and located on the support structure(100).
Regarding claim 3: the placement of the second winch is merely a variation of the disclosure of KELLY (see paragraph [0062]; and figures 1-2: a second winch (2161) connected to a single rotation (3120) via an inner cable (4300) and a first winch (2172)).
Regarding claim 4: LINDBLADE discloses (see paragraph [0022]; and figures 1, 5) the yoke coupler (30) has a mating hub (70) having a recess and a notched profile disposed on an outer surface; and the hub (70) is an annular member having a bore (74).
Regarding claims 5 and 6: such power systems for winch systems are merely variations of the disclosure of LINDBLADE (see figure 1: the winch device (110).
Regarding claim 7: KELLY discloses an acquisition cable 4200 and a third winch 1130 third winch (see paragraphs [0043], [0062]; and figures 1-3: a second winch .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBLADE, in view of Kelly, in further view of COTTRELL et al., US 20010029879.  LINDBLADE as modified by KELLY discloses the invention set forth above but does not explicitly disclose transit arms for securing the second end of the yoke and the ballast tank. The additional features of claims 8-9 would be easily derived from the disclosure of COTTRELL (see paragraph [0081]; and figure 18A: a flexible tension member (375) is disposed between yoke arms (311), for example at ballast members (302), and a powered winch (380) on a vessel (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of LINDBLADE as modified by KELLY with tension members as disclosed by COTTRELL to restrain the yoke structure from swinging to prevent damage.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBLADE, in view of Kelly.   LINDBLADE discloses a method for attaching a floating vessel to a tower (10) comprising the steps of:
providing the floating vessel having a support structure (100) mounted on an upper deck, one or more extension arms (102) suspended from the support structure (100), a ballast tank (26) connected to the extension arm (102), a yoke (24) extending from and connected to the ballast tank (26) at a first end, wherein the yoke (24) 
Claim 10 differs from LINDBLADE in that: a second winch system is connected to a ballast tank via a second line or cable.
However, KELLY discloses (see paragraph [0062]; and figures 1-2; a second winch (2161) connected to a single rotation (3120) via an inner cable (4300)). And, the different feature 2 is merely a variation of the disclosure of KELLY (see paragraph [0046]; and figure 4: a winch (1130) in a tanker (1000) is activated to wind an acquisition cable (4200) between the tanker (1000) and a ship (2000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of LINDBLADE with the additional winch system of Kelly better control the movement of the yoke during connection and disconnection from the tower. The motivation for doing so is to be able 
Regarding claim 11: such is merely a variation of the disclosure of LINDBLADE (see figure 1: the vessel and the tower (10) are away).
Regarding claim 12: LINDBLADE discloses a similar pull-in line 38. 
Regarding claims 13-14: location of winches is a mere variation of the disclosure of KELLY (see figures 2, 4: the second winch (2161) and the winch (1130)).
Regarding claim 15: LINDBLADE discloses (see figure 1) the winch device (110) is located above the ballast tank (26).
Regarding clam 16: LINDBLADE discloses (see paragraph [0022]; and figures 1, 5) the yoke coupler (30) has a mating hub (70) having a recess and a notched profile disposed on an outer surface; and the hub (70) is an annular member having a bore Regarding claims 17-18:  such power systems for winch systems are merely variations of the disclosure of LINDBLADE (see figure 1: the winch device (110).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBLADE, in view of KELLY, in further view of COTTRELL et al., US 20010029879.  The additional features of claims 19-20 would be easily derived from the disclosure of COTTRELL (see paragraph [0081]; and figure 18A). COTTRELL discloses a flexible tension member (375) is disposed between yoke arms (311), for example at ballast members (304), and a powered winch (380) on a vessel (20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of LINDBLADE as modified .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9038558, US 4798155 and US 20080011357 each disclose a yoke mooring system with either ballast weights attached to the yoke arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617